DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 06/14/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/8/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response from applicant on the restriction requirement on 04/15/2021, applicant agrees to withdraw inventions of group 2 (claims 11-20) and group 3 (claim 20) and elects group 1 (claims 1-10). Hence Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “in the boost mode, the power converter is configured to increase a voltage provided from the EC device to the energy storage device” (line 10-11) is vague and renders the claims indefinite. Instant disclosure teaches that “In boost mode, the switch 354 may connect the inductor 352 to the second terminal 354B to disconnect the inductor 352 from the battery 322” (instant application publication, ¶[0115], line 1-3). In the boost mode, in case of that the energy storage (322) is disconnected from the EC device (302), how a voltage provided from the EC device to the energy storage device?

1 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an inductor in the convertor. The inductor 352 reduces a voltage applied to the EC device in buck mode (instant application publication, ¶[0114], line 1-15 and fig. 4), and current from the EC device 302 accumulates in the inductor 352 (instant application publication, ¶[0115], line 1-11 and fig. 4). Hence, the inductor is an essential element in the power converter, and is essential to the claim terms defined in line 8-11 of claim 1.

Claims 2-10 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Brown et al (US 20120239209).

Regarding Claim 1, Brown teaches a smart window system (abstract; figs. 1-2), comprising: 

an electrochromic (EC) device having a bright optical state and a dark optical state (fig. 2, 205 –EC device, top and bottom 205s --dark and bright optical state); 

a DC/DC power converter electrically connected to the EC device and configured to operate in a buck mode and a boost mode (fig. 2, 210; top and bottom of fig. 2 -- boost and buck modes); and 

an energy storage device electrically connected to the power converter (fig. 2, 215), 

configured to decrease a voltage provided through the power converter to the EC device; and in the boost mode, the power converter is configured to increase a voltage provided from the EC device to the energy storage device (¶[0079], line 1-24, Circuit 200 also includes a charge storage device, 215. Device 215 may be a capacitor or battery, for example. As depicted at the bottom of FIG. 2, when the EC device transitions from colored to bleached, upon discontinuing application of power from source 210, the circuit is reconfigured, for example using double pole switches, to send the resultant charge that the EC device creates into charge storage device 215 (--buck mode). This stored charge may be used to power further transitions of the EC device in IGU 205 (--boost mode); ¶[0013], line 1-10, In such controllers, the function of powering the reversible optical transition may be implemented with pulse width amplifier rendered as an h-bridge or a buck converter).

(NOTE: that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114. Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138).



Regarding Claim 7, Brown teaches the system of claim 1, further comprising a power supply configured to provide power to the EC device, the energy storage device, or both the EC device and the energy storage device (fig. 2, 210, 215; ¶[0038], line 1-21, One aspect of the invention is an EC window controller that includes one, two, three or more of the following functions: (a) powering an EC device of the EC window; (i) storing charge resulting from a transition of an EC device of the EC window).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 20120239209) in the view of Atherton et al (US 20040001056).

Regarding Claim 2, Brown discloses as set forth above and further teaches that the converter comprises a h-bridge (¶[0013], line 1-10, In such controllers, the function of powering the reversible optical transition may be implemented with pulse width amplifier rendered as an h-bridge or a buck converter; ¶[0042], line 1-11, powering an electrochromic window involves use of a controller having a pulse width modulated amplifier (see FIG. 3) rendered as an "h-bridge").



However, Atherton teaches an electrochromic window driver (abstract), wherein the h-bridge power converter comprises: an inductor electrically connected to the EC device; and a switch configured to control current flow through the inductor (fig. 6, 67, 68 - Inductor-capacitor (LC) filters, 61, 62, 63, 64—switches).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the smart window system of Brown by the electrochromic window driver of Atherton for the purpose of providing of a window driver for efficient delivery of power to the window to reduce size and eliminate the need for a heat sink (¶[0003], line 1-9).

Regarding Claim 3, Brown - Atherton combination teaches that the system of claim 2, wherein: 
when the switch is in a first position, the energy storage device, the inductor, and the EC device are electrically connected (fig. 2, bottom, as disclosed in Brown); and 
when the switch is in a second position, the inductor and the EC device are electrically connected, and the energy storage device is electrically disconnected from the inductor and the EC device (fig, 2, top, as disclosed in Brown).

configured to use the inductor to: accumulate current due to photochromic charge generated by UV light striking the EC device; and use the accumulated current to boost the voltage provided from the EC device to the energy storage device.
(NOTE: that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114. Further, the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).

Regarding Claim 5, Brown - Atherton combination teaches that the system of claim 2, wherein: 

in the buck mode, the switch is configured to allow current to flow through the inductor in a first direction (fig. 2, bottom, e arrows, as disclosed in Brown); and in the boost mode, the switch is configured to allow the current to flow though the inductor in an opposing second direction (fig. 2, top, e arrows, as disclosed in Brown).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 20120239209) in the view of Tinianov et al (WO 2018152249).

Regarding Claim 8, Brown discloses as set forth above but does not specifically disclose that the system of claim 1, wherein the power supply comprises an independent power supply, a power generation device disposed in or on the smart window system, or both the independent power supply and the power generation device disposed in or on the smart window system. 

However, Tinianov teaches electrochromic windows (abstract); wherein the power supply comprises an independent power supply, a power generation device disposed in or on the smart window system, or both the independent power supply and the power generation device disposed in or on the smart window system (fig. 6, 608-power grid, 601, 602 - photovoltaic arrays; abstract, line 1-12, systems for powering electrochromic windows in a building, Systems may include photovoltaic panels configured to generate electrical power, energy storage device(s) configured for storing generated power; page 2, line 4-10, The system includes: (a) a photovoltaic array having one or more photovoltaic panels to generate electric power).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the smart window system of Brown by the electrochromic windows of Tinianov for the purpose of energy-saving (page1, line 21-23; page 32, line 3-6).


Regarding Claim 9, Brown - Tinianov combination teaches that the system of claim 8, wherein the power supply comprises the photovoltaic power generation device disposed in or on the smart window system (fig. 6, 608-power grid, 601, 602 - photovoltaic arrays; page 2, line 4-10, The system includes: (a) a photovoltaic array having one or more photovoltaic panels to generate electric power, as disclosed in Tinianov).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 20120239209) in the view of Milliron et al (US 9939662).

Regarding Claim 10, Brown discloses as set forth above and further teaches that the system of claim 1, wherein the EC device (fig. 5, 520; ¶[0106], line 1, Solid-State and Inorganic EC Devices) comprises: a first transparent conductor layer (fig. 5, 504); a working electrode comprising an electrochemically-active material (fig. 5, 506); a solid state electrolyte layer (fig. 5, 508); a counter electrode layer (fig. 5, 510); and a second transparent conductor layer (fig. 5, 514).

But Brown does not specifically disclose that wherein a working electrode comprising a nanostructured electrochemically-active material.


a first transparent conductor layer (fig. 7, 702); 
a working electrode comprising a nanostructured electrochemically-active material (fig. 7, 704); 
a solid state electrolyte layer (fig. 7, 706); 
a counter electrode layer (fig. 7, 708); and 
a second transparent conductor layer (fig. 7, 710);
(col. 8, line 16-34; Solid State Device; as shown in FIG. 7, the electrochromic device 700 would thus include 5 conceptual layers: a transparent conductor 702, a composite electrochromic layer 704, a layer of electrolyte 706, a counter electrode 708, and finally another transparent conductor 710. Note that either the electrochromic layer 704 and/or the counter electrode 708 may have a dual role and function also as the adjacent transparent conductor if it is sufficiently conducting. The counter electrode 708 could be capable of storing charge sufficient to counter balance that needed to "color'' the composite electrochromic layer and may be a conventional, single-component film, a nanocrystal film, or another nanocomposite layer; col. 2, line 23-30, provides an electrochromic nanocomposite film; transparent conducting oxide (TCO) nanostructures embedded in the matrix; the electrochromic nanocomposite film further includes a substrate upon which the matrix is deposited). 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the smart window 

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

/JIE LEI/Primary Examiner, Art Unit 2872